United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-2922
                                   ___________

United States of America,               *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Sergio Zepeda-Carlon,                   *
                                        * [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: December 18, 2009
                                Filed: March 30, 2010
                                 ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       The government appeals the district court’s1 order granting Sergio Zepeda-
Carlon’s motion for judgment of acquittal following his jury conviction on one count
of aiding and abetting the possession with intent to distribute more than 5 kilograms
of cocaine in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2. Viewing the
evidence in the light most favorable to the verdict and giving it the benefit of all
reasonable inferences, we conclude there is no interpretation of the evidence that
would allow a reasonable jury to find Zepeda-Carlon guilty beyond a reasonable

      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
doubt. See United States v. Cacioppo, 460 F.3d 1012, 1021 (8th Cir. 2006) (standard
of review); cf. United States v. Santana, 524 F.3d 851, 853 (8th Cir. 2008) (holding
evidence sufficient to convict vehicle passenger of aiding and abetting possession of
cocaine hidden in vehicle where passenger knew driver was drug dealer, knew
purpose of trip was to collect drug money, was paid $100 for making trip, lied to
officers at scene, and had methamphetamine in sock; mere association with principal,
presence at scene, and knowledge of crime insufficient to support aiding and abetting
conviction). We thus affirm the district court. See 8th Cir. R. 47B.
                         ______________________________




                                         -2-